Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed July 20, 2022.  Claims 7, 8 and 20 have been canceled.  New claim 44 is acknowledged.  Claims 1, 9-14 and 21-29 have been amended.
Claims 1-6, 9-17, 19 and 21-44 are pending in the present application.
This application contains claims 22, 23, 25 and 41-43 drawn to an invention nonelected without traverse in the filed on September 23, 2020.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.01.
Accordingly, claims 1-6, 9-17, 19, 21, 24, 26-40 and 44 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed May 3, 2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
Priority
In the previous Office Action mailed April 21, 2022, the present application was afforded priority to 04/11/2019 since neither of the Provisional Applications 62657428 or 62778755 supported the phrase, “at least one Tm-increasing nucleotide, and wherein the at least one Tm-increasing nucleotide comprises a bicyclic nucleotide, a tricyclic nucleotide, a G-clamp and analogues thereof, or a hexitol nucleotide”.  In their response filed July 20, 2022, Applicants have amended the present claims to remove the aforementioned phrase.  In view of this amendment, the instant claims are afforded priority to Provisional Application 62657428, filed 04/13/2018.


Claim Rejections - 35 USC § 103
In the previous Office Action mailed April 21, 2022, claims 1-17, 19, 20, 31, 37 and 40 were rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/0033225 A2 to Dicerna Pharmaceuticals (hereinafter, “Dicerna”) (equivalent to CA 2738625, submitted on the IDS filed August 1, 2019).  NOTE:  New claim 44 is drawn to subject matter within the scope of the rejected claims and would have been rejected in the prior Office Action.  Therefore, the instant rejection applies to new claim 44 as well.
******
In the previous Office Action mailed April 21, 2022, claims 1 and 32-35 were rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/0033225 A2 to Dicerna Pharmaceuticals (hereinafter, “Dicerna”) (equivalent to CA 2738625, submitted on the IDS filed August 1, 2019) in view of US Patent Publication 2009/0137500 A1 to McSwiggen et al. (hereinafter, “McSwiggen”).
******
In the previous Office Action mailed April 21, 2022, claims 1 and 36 were rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/0033225 A2 to Dicerna Pharmaceuticals (hereinafter, “Dicerna”) (equivalent to CA 2738625, submitted on the IDS filed August 1, 2019) in view of US Patent Publication 2009/0137500 A1 to McSwiggen et al. (hereinafter, “McSwiggen”) and in further view of Parmar et al. (ChemBioChem, 2016 Vol. 17:985-989).
******
In the previous Office Action mailed April 21, 2022, claims 1, 21, 24, 26-30 were rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/0033225 A2 to Dicerna Pharmaceuticals (hereinafter, “Dicerna”) (equivalent to CA 2738625, submitted on the IDS filed August 1, 2019) in view of US Patent Publication 20160010090 to Kurt Vagle (hereinafter, “Vagle”).
******
In the previous Office Action mailed April 21, 2022, claims 1, 38 and 39 were rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/0033225 A2 to Dicerna Pharmaceuticals (hereinafter, “Dicerna”) (equivalent to CA 2738625, submitted on the IDS filed August 1, 2019) in view of Ganesh et al. (Mol Cancer Ther., 2016 Vol. 15:2143-2154).

THESE REJECTIONS ARE MOOT against claims 7, 8 and 20 in view of Applicant’s Amendment filed July 20, 2022 to cancel these claims.  THESE REJECTIONS ARE MAINTAINED against the remaining claims for the reasons of record set forth in the previous Office Action mailed April 21, 2022. 
Response to Arguments
In response to these rejections, Applicants argue that claim 1 has been amended and now recite and require that the second duplex has a length of 1-3 base pairs, wherein the second the duplex contains 6 bicyclic nucleotides that form 3 base pairs, 4 bicyclic nucleotides that form 2 base pairs, 2 bicyclic nucleotides that form 1 base pair, 3 unpaired bicyclic nucleotides, 2 unpaired bicyclic nucleotides, or 1 unpaired bicyclic nucleotide.  Applicants submit that Dicerna discloses dsNA constructs having a first duplex formed by the first region of a sense strand bound to the corresponding antisense strand, while the second region of the sense strand forms a second duplex between two subregions of the sense strand that are joined by a tetraloop.  Applicants argue that Dicerna fails to disclose a dsNA that combines the specific features of claim 1, including 1) a second duplex of 1-3 base pairs in length with 2) at least one bicyclic nucleotide in the second duplex, and 3) bicyclic nucleotides arranged in the second duplex in specific configurations (6 bicyclic nucleotides that form 3 base pairs, 4 bicyclic nucleotides that form 2 base pairs, 2 bicyclic nucleotides that form 1 base pair, 3 unpaired bicyclic nucleotides, 2 unpaired bicyclic nucleotides, or 1 unpaired bicyclic nucleotide).  Applicants submit that the dsNA of Figure 5A of Dicerna has a length of 6 base pairs in the second duplex and provides no guidance regarding nucleotide modifications in a second duplex having 3 or fewer paired nucleotides, nor does any other part of Dicerna provide such guidance.
Regarding Figure 5A of Dicerna, Applicants argue that if one were to substitute the 2'-O methyl modifications in Figure 5A of Dicerna with a bicyclic nucleotide, the resulting dsNA would have a second duplex with a length of 6 base pairs and would not be covered by the double-stranded nucleic acid inhibitor molecule of claim 1 of the present invention.  Applicants further submit that evidence in the instant application and other reasons of record shows that the 2'-O methyl modified nucleotides depicted in Figure 5A of Dicerna are not functionally equivalent to the recited bicyclic nucleotides of the present invention since the Examples of the instant application demonstrate that nucleotides having a 2'-O methyl modification are not functionally equivalent to other Tm-increasing nucleotides, such as bicyclic nucleotides, when used in the context of the claimed double-stranded nucleic acid inhibitor molecules having a second duplex with 1-3 base pairs.
Applicants argue that nowhere does Dicerna teach that LNA nucleotides may be incorporated into the second duplex of a dsNA having a tetraloop, let alone a dsNA having a tetraloop and a shortened second duplex of 1-3 base pairs and if anything Dicerna teaches incorporating LNA at the 5'- terminus of the sense strand-not the 3'-terminus of the sense strand that forms the second duplex in Figure 5A.  Further, Applicants point the Examiner to page 47 of Dicerna which teaches that LNA should replace a pyrimidine nucleoside and preferably a uracil.  Applicants submit that the specific teachings about LNA in Dicerna would not motivate the skilled artisan to incorporate LNA into the second duplex of a double stranded nucleic acid inhibitor molecule having a tetraloop, let alone a double stranded nucleic acid inhibitor molecule having a tetraloop and a shortened second duplex of 1-3 base pairs, as recited in claim 1 of the present application. 
Accordingly, Applicant respectfully submits that Dicerna fails to teach or suggest a double-stranded nucleic acid inhibitor molecule "wherein the second duplex has a length of 1-3 base pairs, wherein the second the duplex contains 6 bicyclic nucleotides that form 3 base pairs, 4 bicyclic nucleotides that form 2 base pairs, 2 bicyclic nucleotides that form 1 base pair, 3 unpaired bicyclic nucleotides, 2 unpaired bicyclic nucleotides, or 1 unpaired bicyclic nucleotide," as recited in amended claim 1.  Applicants further submit that McSwiggen, Parmar, Ganesh and Vagle each fail to cure the deficiencies of Dicerna and the references, individually or in combination, fail to teach or suggest each and every element of the claimed invention and therefore, the rejections should be withdrawn.
Applicant’s arguments have been fully considered by the Examiner, but are not found persuasive.  The Examiner acknowledges that claim 1 has been amended and is now drawn to a double-stranded nucleic acid inhibitor molecule, comprising: a sense strand comprising 21-66 nucleotides and having a first region (R1) and a second region (R2); an antisense strand comprising 15-40 nucleotides, wherein the sense strand and antisense strand are separate strands; a first duplex (D1) formed by the first region of the sense strand and the antisense strand, wherein the first duplex has a length of 15-40 base pairs; wherein the second region of the sense strand comprises a first subregion (S1), a second subregion (S2) and a tetraloop (L) that joins the first and second regions, wherein the first and second regions form a second duplex (D2); and wherein the second duplex has a length of 1-3 base pairs, wherein the second the duplex contains 6 bicyclic nucleotides that form 3 base pairs, 4 bicyclic nucleotides that form 2 base pairs, 2 bicyclic nucleotides that form 1 base pair, 3 unpaired bicyclic nucleotides, 2 unpaired bicyclic nucleotides, or 1 unpaired bicyclic nucleotide.  NOTE: Regarding the limitation, “wherein the second duplex has a length of 1-3 base pairs, wherein the second the duplex contains 6 bicyclic nucleotides that form 3 base pairs, 4 bicyclic nucleotides that form 2 base pairs, 2 bicyclic nucleotides that form 1 base pair, 3 unpaired bicyclic nucleotides, 2 unpaired bicyclic nucleotides, or 1 unpaired bicyclic nucleotide”, the Examiner is interpreting the term, “contains” as comprises since comprise is a synonym of contain as evidenced by What is the difference between comprise and contain? | WikiDiff downloaded on October 18, 2022.  Please see below for further discussion: 
First, the Examiner maintains that Dicerna discloses a dsNA that combines the specific features of claim 1, including 1) a second duplex of 1-3 base pairs in length since Dicerna provides motivation to have a length of 1-3 base pairs in the second duplex region of the double-stranded nucleic acid inhibitor molecule of their invention. As previously recorded on the merits, Region C of Dicerna is equivalent to the second duplex as recited in Applicant's claims. Dicerna explicitly teach, "Region C is at least 1 bp, preferably at least 2 bp or 3 bp".  Also, see Dicerna Figures 3A-3C. 
Second, the Examiner maintains that Dicerna discloses a dsNA that combines the specific features of claim 1, including 2) at least one bicyclic nucleotide in the second duplex since the Examiner maintains that it would have been obvious to substitute the 2’-O methyl modifications in Figure 5A of Dicerna with 2’-LNA (e.g. bicyclic modifications) since it is obvious to substitute one functional equivalent for another, particularly when they are to be used for the same purpose.  
Applicant is reminded that Dicerna explicitly discloses:
Examples of modifications contemplated for the sugar moiety include 2'-alkyl pyrimidine, such as 2'-O-methyl, 2’-fluoro, amino, and deoxy modifications and the like (see, e.g., Amarzguioui et al., 2003). Examples of modifications contemplated for the base groups include abasic sugars, 2-O-alkyl modified pyrimidines, 4-thiouracil, 5-bromouracil, 5-iodouracil, and 5-(3-aminoallyl)-uracil and the like. Locked nucleic acids, or LNA's, could also be incorporated. Many other modifications are known and can be used so long as the above criteria are satisfied; and 

The present invention teaches one skilled in the art to test various combinations and/or substitutions of chemical modifications described herein toward generating nucleic acid constructs with improved activity for mediating RNAi activity. Such improved activity can comprise improved stability, improved bioavailability, and/or improved activation of cellular responses mediating RNAi. Therefore, the specific embodiments described herein are not limiting and one skilled in the art can readily appreciate that specific combinations of the modifications described herein can be tested without undue experimentation toward identifying DsiRNA molecules with improved RNAi activity.

Applicant is reminded that the prior art of record has established that 2’-O methyl modifications are functionally equivalent to LNA modifications.   See Eric Minikel and Kurreck et al. (both submitted and made of record in the Office Action filed April 21, 2022).  Also, see the evidence of Kurreck et al. (Eur. J. Biochem, 2003 Vol. 270:1628-1644) attached herein.
Third, the Examiner maintains that Dicerna discloses a dsNA that combines the specific features of claim 1, including 3) bicyclic nucleotides arranged in the second duplex in specific configurations (6 bicyclic nucleotides that form 3 base pairs, 4 bicyclic nucleotides that form 2 base pairs, 2 bicyclic nucleotides that form 1 base pair, 3 unpaired bicyclic nucleotides, 2 unpaired bicyclic nucleotides, or 1 unpaired bicyclic nucleotide) since the claims recite “contains” which is interpreted as comprising and has the meaning ascribed in the U.S. Patent law as open-ended, allowing for the presence of more than that which is recited.  Given this interpretation, Figure 5A of Dicerna discloses a double-stranded nucleic acid inhibitor molecule comprising at least 4 bicyclic nucleotides that form 2 base pairs; 2 bicyclic nucleotides that form 1 base pair; 3 unpaired bicyclic nucleotides; 2 unpaired bicyclic nucleotides or 1 unpaired bicyclic nucleotide.  See Figure 5A at Region C, where 2'-O-methyl modifications are shown by “o”:

    PNG
    media_image1.png
    307
    828
    media_image1.png
    Greyscale

NOTE: As discussed above and previously established on the record, it would have been obvious to substitute the 2’-O methyl modifications in Figure 5A of Dicerna with 2’-LNA (e.g. bicyclic modifications) since it is obvious to substitute one functional equivalent for another.  Such equivalents are considered to be within the scope of the claimed invention. 
The record has made clear that a person of ordinary skill in the art would have been motivated and expected reasonable success to substitute one chemical modification known to provide resistance to nucleases, stability and increased binding affinity and cellular uptake with another chemical modification known to provide resistance to nucleases, stability and increased binding affinity and cellular uptake during the course of routine experimentation and optimization.
Regarding Applicant’s arguments that evidence on the record shows that not all nucleotides are functional equivalents in the context of the instantly claimed dsNA molecules, this is not found persuasive because the evidence therein relies on supposedly showing that replacing 2'-O-methyl or 2'-F nucleotides in D2 with a bicyclic nucleotide reduces the structural vulnerability introduced by the discontinuity between the sense and antisense strands such that the length of D2 may be reduced, for example, to 1-5 base pairs or 1-3 base pairs, and still maintain potent and durable in vivo target gene silencing activity.  This argument is not persuasive because the claims do not recite functional language nor do the arguments point to a result in a structural difference between the claimed invention and that taught and suggested by the prior art.
The Examiner acknowledges that Dicerna discloses at page 47 discloses:
At least one pyrimidine nucleoside of the double stranded nucleotide as described herein is a locked nucleic acid (LNA) in the form of a bicyclic sugar

However, this is a preferred embodiment and given the teachings of Dicerna as a whole, the specific embodiments described therein are not limiting and one skilled in the art can readily appreciate that substitutions of chemical modifications described by Dicerna can be tested using no more than routine experimentation and is done so during the course of routine experimentation and optimization..
Regarding new claim 44 or claim 14 that recites each nucleotide in the second duplex is a bicyclic nucleotide, Applicant should note that Dicerna teaches chemical modification patterns are tested and optimized for in vitro and in vivo use.  Having each nucleotide in the second duplex is a bicyclic nucleotide is a design choice, and rely on the well-known prior art teachings of Dicerna to arrive at a particular modification pattern.  That is, one of ordinary skill in the art could determine by routine experimentation the types and patterns of modified nucleosides to incorporate into a dsRNA to confer a desired property or optimization for a specific utility. 
Further, claim 16 of Dicerna recites, “wherein the second duplex comprises a modified nucleotide distal to the tetraloop or at all positions distal to the tetraloop” (emphasis added at bold).  Therefore, this teaching and suggestion satisfies the requirement for claims 14 and 44. 
McSwiggen, Parmar, Ganesh and Vagle are relied upon for the reasons of record and in view of the foregoing, when all the evidence is considered, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness made of record. Thus, it is maintained that the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Double Patenting
All of the previous nonstatutory double patenting rejections of record associated with the Office Action mailed April 21, 2022 are moot against claims 7, 8 and 20 in view of Applicant’s Amendment filed July 2022 to cancel these claims, but maintained against the remaining claims for the reasons of record set forth in the previous Office Action mailed April 21, 2022.

Response to Arguments
In response to this rejection, Applicant notes the presence of these rejections without acquiescing to their correctness and respectfully requests that they be held in abeyance until such time that allowable subject matter has been identified in the present application.
The nonstatutory double patenting rejections of record will be held in abeyance until allowable subject matter is indicated.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635